Filed pursuant to Rule 424(b)(3) Registration No. 333-168173 PROSPECTUS RODOBO INTERNATIONAL, INC. Up to 1,733,334 Shares of Common Stock This prospectus relates to the resale, from time to time, by the investors listed in the section of this prospectus titled “Selling Stockholders” (the “Selling Stockholders”) of up to 1,733,334 shares of common stock, par value $0.0001 per share (“Common Stock”).These shares include 1,111,112 issued and outstanding shares of Common Stock and 622,222 shares of Common Stock underlying warrants issued to the Selling Stockholders in connection with a private placement offering completed on June 23, 2010 (the “Private Placement”). The Selling Stockholders have advised us that they will sell the shares of Common Stock from time to time in the open market on the OTC Bulletin Board, in privately negotiated transactions or a combination of these methods, at market prices prevailing at the time of sale, at prices related to the prevailing market prices or at negotiated prices, as further described in the section of this prospectus titled “Plan of Distribution” on page 37. We are not selling any securities under this prospectus and will not receive any of the proceeds from the sale of securities by the Selling Stockholders. Our Common Stock is traded on the OTC Bulletin Board under the symbol “RDBO.OB”.On July 26, 2010, the closing price of our Common Stock was $2.66 per share. Investing in our Common Stock involves a high degree of risk.Before making any investment in our Common Stock, you should read and carefully consider the risks described in this prospectus under “Risk Factors” beginning on page7 of this prospectus. You should rely only on the information contained in this prospectus or any prospectus supplement or amendment thereto.We have not authorized anyone to provide you with different information. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. This prospectus is datedJuly 27, 2010 TABLE OF CONTENTS Page Prospectus Summary 3 Risk Factors 7 Cautionary Statement Regarding Forward-Looking Statements 32 Selling Stockholders 33 Plan of Distribution 37 Use of Proceeds 39 Market Price of and Dividends on Our Common Stock and Related Stockholder Matters 39 Determination of Offering Price 40 Management’s Discussion and Analysis of Financial Condition and Results of Operations 40 Our Business 55 Description of Property 68 Legal Proceedings 69 Management 69 Executive Compensation 72 Security Ownership of Certain Beneficial Owners and Management 75 Certain Relationships and Related Party Transactions 76 Description of Securities 77 Legal Matters 81 Experts 81 Where You Can Find More Information 81 Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 81 Index to Financial Statements F-1 You should rely only on the information contained in this prospectus. We have not authorized any other person to provide you with additional or different information. If anyone provides you with different or inconsistent information, you should not rely on it. We are not making an offer to sell these securities in any jurisdiction where an offer or sale is not permitted. You should assume that the information in this prospectus is accurate only as of the date on the front cover of this prospectus, regardless of the time of delivery of this prospectus or any sale of our securities. Our business, financial condition, results of operations and prospects may have changed since that date. 2 PROSPECTUS SUMMARY This summary highlights certain information described in more detail later in this prospectus. This summary is not complete and does not contain all the information you should consider before investing in our Common Stock. You should carefully read the more detailed information set out in this prospectus, especially the risks related to our business and investing in our Common Stock that we discuss under the heading “Risk Factors,” as well as the consolidated financial statements and related notes appearing elsewhere in this prospectus.
